     Case 1:19-cv-00152-DMT-CRH Document 268 Filed 09/07/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Ronald F. Fischer,                           )
                                             )
               Plaintiff,                    )      ORDER
                                             )
       vs.                                   )
                                             )
United States Life Insurance Company in      )
Company in the City of New York, et al.,     )      Case No. 1:19-cv-152
                                             )
               Defendants.                   )

       Before the court is a “Stipulated Motion to Vacate Settlement Conference” filed by the

parties on September 3, 2021. The parties advise that they have agreed to a private mediation with

former Magistrate Judge on October 11, 2021, and request that the court-hosted settlement

conference be cancelled.

       The court GRANTS the motion (Doc. No. 267) and cancels the court-hosted settlement

conference scheduled for September 22, 2021. The parties are to promptly report the outcome of

their private mediation to the court.

       IT IS SO ORDERED.

       Dated this 7th day of September, 2021.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
